

116 S585 IS: States Achieve Medicaid Expansion Act of 2019
U.S. Senate
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 585IN THE SENATE OF THE UNITED STATESFebruary 27, 2019Mr. Warner (for himself, Mr. Jones, Mr. Kaine, Ms. Baldwin, Mr. Carper, Mr. Coons, Mr. King, Mr. Peters, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide the same level of Federal matching
			 assistance for every State that chooses to expand Medicaid coverage to
			 newly eligible individuals, regardless of when such expansion takes place.
	
 1.Short titleThis Act may be cited as the States Achieve Medicaid Expansion Act of 2019 or the SAME Act of 2019.
		2.Increased FMAP for medical assistance to newly eligible individuals
 (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (y)(1)—
 (A)in subparagraph (A), by striking 2014, 2015, and 2016 and inserting each of the first 3 consecutive 12-month periods in which the State provides medical assistance to newly eligible individuals;
 (B)in subparagraph (B), by striking 2017 and inserting the fourth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;
 (C)in subparagraph (C), by striking 2018  and inserting the fifth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;
 (D)in subparagraph (D), by striking 2019 and inserting the sixth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals; and
 (E)in subparagraph (E), by striking 2020 and each year thereafter and inserting the seventh consecutive 12-month period in which the State provides medical assistance to newly eligible individuals and each such period thereafter; and
 (2)in subsection (z)(2)(B)(i)(II), by inserting (as in effect on the day before the enactment of the States Achieve Medicaid Expansion Act of 2019) after subsection (y)(1). (b)Retroactive applicationThe amendments made by subsection (a)(1) shall take effect as if included in the enactment of Public Law 111–148 and shall apply to amounts expended by any State for medical assistance for newly eligible individuals described in subclause (VIII) of section 1902(a)(10)(A)(i) of the Social Security Act under a State Medicaid plan (or a waiver of such plan) during the period before the date of enactment of this Act.